t c memo united_states tax_court diana stroud petitioner and thomas m stroud intervenor v commissioner of internal revenue respondent docket no filed date cruz saavedra for petitioner thomas m stroud pro_se michael r skutley for respondent memorandum findings_of_fact and opinion foley judge the issues for decision are whether this court has jurisdiction pursuant to sec_6015 to decide whether diana stroud petitioner is entitled to relief from unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue joint federal_income_tax liabilities relating to and and if so whether respondent abused his discretion in denying petitioner a refund relating to and findings_of_fact on date thomas and diana stroud were married on date mr and mrs stroud created the stroud family_trust trust in which they were the cotrustors cotrustees and cobeneficiaries on date mr and mrs stroud conveyed their residence located pincite montego drive huntington beach california residence to the trust on or about date mr and mrs stroud filed a joint federal_income_tax return relating to in which they reported but failed to pay a dollar_figure tax_liability on date respondent assessed the dollar_figure liability but did not issue a notice_of_deficiency on date respondent filed a notice_of_federal_tax_lien relating to the liability against the residence on date mr and mrs stroud filed a joint federal_income_tax return relating to in which they reported but again failed to pay a dollar_figure tax_liability on date respondent assessed the dollar_figure liability but did not issue a notice_of_deficiency on date respondent filed a notice_of_federal_tax_lien relating to the liability against the residence on date mr and mrs stroud separated and commenced dissolution proceedings on date petitioner pursuant to sec_6015 filed a form_8857 request for innocent spouse relief for joint income_tax liabilities relating to and through in october of mr and mrs stroud sold the residence and paid their and tax_liabilities on date respondent granted petitioner’s request for innocent spouse relief relating to and but denied her relief relating to and respondent however did not grant petitioner’s request for refunds of dollar_figure and dollar_figure that constituted one-half of the payment applied to the and income_tax liabilities respectively on date petitioner appealed respondent’s decision denying her a refund relating to and on date respondent’s appeals officer denied petitioner’s appeal regarding her refund request but upheld respondent’s determinations to grant petitioner equitable relief relating to and on date while residing in fountain valley california petitioner filed her petition seeking a redetermination of respondent’s denial of a refund relating to and opinion we may exercise jurisdiction only to the extent authorized by congress 264_f3d_904 9th cir affg tcmemo_1999_231 sec_6015 provides that in the case of an individual against whom a deficiency has been asserted and who elects to have subsection b or c apply he or she may petition the tax_court and the tax_court shall have jurisdiction to determine the appropriate relief sec_6015 emphasis added because respondent did not assert a deficiency relating to either or this court does not have jurisdiction to review respondent’s determinations sec_6015 billings v commissioner t c ____ contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing an appropriate order of dismissal for lack of jurisdiction will be entered
